Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim elements “delay determination unit” (claim 1 lines 10-13, claim 2 lines 9-14, claim 3 lines 10-14, claim 4 lines 25-30, claim 5 lines 12-17), “rejection unit” (claim 1 lines 10-13), “transmission time acquisition unit” (claim 2 lines 3-5), “reception time acquisition unit” (claim 2 lines 6-8, claim 3 lines 7-9), “request time acquisition unit” (claim 3 lines 3-6), “transmission-time sensor information acquisition unit” (claim 4 lines 3-5 and lines 15-19), “reception-time sensor information acquisition unit” (claim 4 lines 6-7 and lines 20-24 and claim 5 lines 8-11), “sensor information transmission unit” (claim 4 lines 8-11), “sensor information reception unit” (claim 4 lines 12-14), and “request-time sensor information acquisition unit” (claim 5 lines 3-7) are limitations that invoke 35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function.  The specification does not disclose any structure corresponding to the “delay determination unit”, “rejection unit”, “transmission time acquisition unit”, “reception time acquisition unit”, “request time acquisition unit”, “transmission-time sensor information acquisition unit”, “reception-time sensor information acquisition unit”, “sensor information transmission unit”, “sensor information reception unit”, and “request-time sensor information acquisition unit”.  The specification only discloses the claimed elements in Figures 1-16 and Sections 0014-0139 as units:  “delay determination unit” 39, “rejection unit” 40, “transmission time acquisition unit” 37, “reception time acquisition unit” 38, “request time acquisition unit” 42, “transmission-time sensor information acquisition unit” 43, “reception-time sensor information acquisition unit” 44, “sensor information transmission unit” 22, “sensor information reception unit” 22, and “request-time sensor information acquisition unit” 44.  The specification only discloses the claimed elements as units for performing the claimed steps but does not disclose any structure, such as processors, hardware, and/or circuitry, to the modules.  Also, the specification discloses in Section 0035 that various functions are realized by loading a program recorded in the ROM into the RAM and executing the program loaded in the RAM by the CPU.  However, the program does not provide structure to the claimed units.
Applicant may:
(a)          Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or
(b)          Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)          Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)          Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20200201319 to Gross et al in view of U.S. Publication No. 20200041994 to Alalao et al.
Referring to claim 1, Gross et al disclose in Figures 1-9 a vehicle remote instruction system (autonomous vehicle and remote computing system) that transmits a remote instruction request (step 706: autonomous vehicle transmits a signal that identifies a constraint, which is a rule-based restriction upon an operation of the autonomous vehicle,  to remote computing system so that remote computing system can determine whether or not the constraint should be deactivated; refer also to Alalao et al rejection below) from an autonomous driving vehicle (autonomous vehicle) to a remote instruction apparatus (remote computing system), and controls travel of the autonomous driving vehicle based on a remote instruction (step 708: remote computing system processes information provided by the signal to generate instructions for the autonomous vehicle to determine whether or not the constraint should be deactivated; remote computing system then transmits a return signal to autonomous vehicle) transmitted from the remote instruction apparatus in response to the remote instruction request, comprising: 
A delay determination unit (latency module 220) configured to determine whether or not a communication delay occurs between the remote instruction apparatus and the autonomous driving vehicle.  Step 710: autonomous vehicle evaluates signal latency to determine whether signal latency is less than a predetermined threshold duration of time (e.g., a half second or less).  The signal latency is measured by a time interval defined by transmission of the signal from autonomous vehicle to receipt of the return signal by autonomous vehicle, and is caused by network degradation or transmission delays from remote computing system.
A rejection unit (latency module 220) configured to reject the remote instruction transmitted in response to the remote instruction request if it is determined by the delay determination unit that the communication delay occurs.  If signal latency is not within the predefined threshold, due to network degradation or transmission delays from remote computing system, remote computing system is notified that signal latency exceeds the predefined threshold and that instructions from remote computing system cannot be executed by autonomous vehicle unless signal latency is reduced below the predefined threshold.  Instead of terminating a session immediately if latency is too high, remote computing system is notified that their commands will be rejected due to high latency until signal latency is reduced below the predefined threshold.  Step 712: if signal latency is less than the predetermined threshold, the constraint is deactivated based upon the instructions to deactivate the constraint and then in step 714: autonomous vehicle can move forward due to constraint deactivation.  Refer to Sections 0027-0051, specifically Sections 0035-0037 and 0044.
Gross et al do not specifically disclose a vehicle remote instruction system that transmits a remote instruction request from an autonomous driving vehicle to a remote instruction apparatus, and controls travel of the autonomous driving vehicle based on a remote instruction transmitted from the remote instruction apparatus in response to the remote instruction request, comprising: … ; and a rejection unit configured to reject the remote instruction transmitted in response to the remote instruction request if it is determined by the delay determination unit that the communication delay occurs.  
Alalao et al disclose in Figure 17 and Section 0189 that an autonomous vehicle, upon determining that it cannot navigate around an obstruction in an automated manner, the autonomous vehicle transmits a request for remote control to the computer system, e.g., a request for instructions (claimed “remote instruction request”) to traverse the obstruction.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a vehicle remote instruction system that transmits a remote instruction request from an autonomous driving vehicle to a remote instruction apparatus, and controls travel of the autonomous driving vehicle based on a remote instruction transmitted from the remote instruction apparatus in response to the remote instruction request, comprising: … ; and a rejection unit configured to reject the remote instruction transmitted in response to the remote instruction request if it is determined by the delay determination unit that the communication delay occurs.  One would have been motivated to do so since an autonomous vehicle can transmit instruction requests to a remote server to receive instructions, thereby guiding the autonomous vehicle.
	Referring to claim 3, Gross et al disclose in Figures 1-9 further comprising: 
A request time acquisition unit (latency module 220) configured to acquire an instruction transmission time that is a time at which the autonomous driving vehicle transmits the remote instruction request to the remote instruction apparatus.
A reception time acquisition unit (latency module 220) configured to acquire an instruction reception time, which is a time at which the autonomous driving vehicle receives the remote instruction.  
Wherein the delay determination unit is configured to determine that the communication delay occurs, if a difference between the request transmission time acquired by the request time acquisition unit and the instruction reception time acquired by the reception time acquisition unit is equal to or greater than a second threshold value.  Step 710: autonomous vehicle evaluates signal latency to determine whether signal latency is less than a predetermined threshold duration of time (e.g., a half second or less).  The signal latency is measured by a time interval defined by transmission of the signal from autonomous vehicle (claimed “request transmission time that is a time at which the autonomous driving vehicle transmits the remote instruction request to the remote instruction apparatus”) to receipt of the return signal by autonomous vehicle (claimed “instruction reception time, which is a time at which the autonomous driving vehicle receives the remote instruction”).  If signal latency is not within the predefined threshold/exceeds the predefined threshold (claimed “communication delay occurs, if a difference between the request transmission time acquired by the request time acquisition unit and the instruction reception time acquired by the reception time acquisition unit is equal to or greater than a second threshold value”), due to network degradation or transmission delays from remote computing system, remote computing system is notified that signal latency exceeds the predefined threshold and that instructions from remote computing system cannot be executed by autonomous vehicle unless signal latency is reduced below the predefined threshold.  Refer to Sections 0027-0051, specifically Sections 0035-0037 and 0044.
Gross et al do not specifically disclose a request time acquisition unit configured to acquire a request transmission time that is a time at which the autonomous driving vehicle transmits the remote instruction request to the remote instruction apparatus.  Refer to the Alalao et al rejection of claim 1.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20200201319 to Gross et al in view of U.S. Publication No. 20200041994 to Alalao et al, and in further view of U.S. Publication No. 20090034479 to Wakayama et al.
Referring to claim 2, Gross et al disclose in Figures 1-9 further comprising: 
A transmission time acquisition unit (latency module 220) configured to acquire an instruction request transmission time, which is a time at which the remote instruction apparatus transmits the remote instruction request.
A reception time acquisition unit (latency module 220) configured to acquire an instruction reception time, which is a time at which the autonomous driving vehicle receives the remote instruction.
Wherein the delay determination unit is configured to determine that the communication delay occurs, if a difference between the instruction request transmission time acquired by the transmission time acquisition unit and the instruction reception time acquired by the reception time acquisition unit is equal to or greater than a first threshold value.  Step 710: autonomous vehicle evaluates signal latency to determine whether signal latency is less than a predetermined threshold duration of time (e.g., a half second or less).  The signal latency is measured by a time interval defined by transmission of the signal from autonomous vehicle (claimed “an instruction request transmission time, which is a time at which the remote instruction apparatus transmits the remote instruction request”) to receipt of the return signal by autonomous vehicle (claimed “an instruction reception time, which is a time at which the autonomous driving vehicle receives the remote instruction”).  If signal latency is not within the predefined threshold/exceeds the predefined threshold (claimed “communication delay occurs, if a difference between the instruction request transmission time acquired by the transmission time acquisition unit and the instruction reception time acquired by the reception time acquisition unit is equal to or greater than a first threshold value”), due to network degradation or transmission delays from remote computing system, remote computing system is notified that signal latency exceeds the predefined threshold and that instructions from remote computing system cannot be executed by autonomous vehicle unless signal latency is reduced below the predefined threshold.  Refer to Sections 0027-0051, specifically Sections 0035-0037 and 0044.
Gross et al do not disclose a transmission time acquisition unit configured to acquire an instruction transmission time, which is a time at which the remote instruction apparatus transmits the remote instruction; a reception time acquisition unit configured to acquire an instruction reception time, which is a time at which the autonomous driving vehicle receives the remote instruction; and wherein the delay determination unit is configured to determine that the communication delay occurs, if a difference between the instruction transmission time acquired by the transmission time acquisition unit and the instruction reception time acquired by the reception time acquisition unit is equal to or greater than a first threshold value.
Wakayama et al disclose in Section 0142 wherein a control packet with the time of transmission set by base station is sent to gateway.  Gateway receives the control packet and calculates the delay from the difference (claimed “difference between the instruction transmission time acquired by the transmission time acquisition unit and the instruction reception time acquired by the reception time acquisition unit”) between the time of transmission set in the received control packet (claimed “instruction transmission time, which is a time at which the remote instruction apparatus transmits the remote instruction”) and the time of reception of the control packet by gateway (claimed “instruction reception time, which is a time at which the autonomous driving vehicle receives the remote instruction”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a transmission time acquisition unit configured to acquire an instruction transmission time, which is a time at which the remote instruction apparatus transmits the remote instruction; a reception time acquisition unit configured to acquire an instruction reception time, which is a time at which the autonomous driving vehicle receives the remote instruction; and wherein the delay determination unit is configured to determine that the communication delay occurs, if a difference between the instruction transmission time acquired by the transmission time acquisition unit and the instruction reception time acquired by the reception time acquisition unit is equal to or greater than a first threshold value.  One would have been motivated to do so since delay can be calculated as the different between transmission time of a signal and reception time of a signal.
Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 20160232790 to Massey et al disclose in Figures 1-9 wherein remote instructions are transmitted to an autonomous vehicle, causing the vehicle to change lanes, stop, etc.  Refer to Sections 0024-0133.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124. The examiner can normally be reached M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine Ng/
Examiner, AU 2464
October 3, 2022